Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the light pipe comprises a light-guiding portion embedded in the dielectric layers and a lens portion over the light-guiding portion over the light-guiding portion, the lens portion comprises the rounded light-incident surface formed by chemical mechanical polishing”, as recited in claim 30.
Claims 11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “polishing the filling material and the dielectric layer comprises: 
polishing the filling material until the dielectric layer is revealed to form a polished filling material; and 
polishing the polished filling material and a portion of the dielectric layer until the curved and convex light-incident surface of the light pipe is formed” as recited in independent claim 11, in all of the claims which is not found in the prior art references.
Claims 13-16 are allowed for the same reasons as claim 11, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (WO 2012/070165 A1, hereinafter refer to Takase).
WO 2012/070165 A1 (hereinafter refer to Takase) is relied upon solely for the English language translation of WO 2012/070165 A1.
Regarding Claim 21: Takase discloses a method of fabricating a photo-sensing device (see Takase, Figs.9(a)- 9(d) as shown below and page.2), comprising:

    PNG
    media_image1.png
    324
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    184
    508
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    191
    523
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    240
    484
    media_image4.png
    Greyscale

providing a semiconductor substrate (10) comprising a photosensitive device (11) (see Takase, Figs.9(a)- 9(d) as shown above); 
forming an interconnect structure (20/21) on the semiconductor substrate (10) (see Takase, Figs.9(a)- 9(d) as shown above);
forming a trench (23) in the interconnect structure (21/20) (see Takase, Figs.9(a)- 9(d) as shown above); 
forming a filling material (30a) covering the interconnect structure (20/21), wherein a refractive index of the filling material (30a) is higher than a refractive index of dielectric layers (20) of the interconnect structure (20/21) (note:  an interlayer insulating film 20 is a stacked body in which a plurality of films are stacked, and each film is also referred to as a refractive index lower than the refractive index of a material constituting the optical waveguide 30) (see Takase, Figs.9(a)- 9(d) as shown above and page.3); and 
partially removing the filling material (30a) and the interconnect structure (20/21) to form a light pipe (optical waveguide) in the trench (23) through a multi-step polishing (etching) process (note: the prior art etching process such as RIE that removes the portion of the film 30a that hits between the adjacent photoelectric conversion portions 11 is equivalent to the claimed multi-step polishing process because the duration of RIE etching for removing the portion of the film 30a can be divided into multiple duration and each of the duration can be called multi-step etching), wherein the light pipe (optical waveguide) comprises a rounded light-incident surface (note: when the interconnect structure (20/21) exposed during RIE process, at least a limited extent of dielectric layer 20 will be etched) (see Takase, Figs.9(a)- 9(d) as shown above and page.7).
In addition, selection of any order of performing etching process steps is prima facie obvious in the absence of new or unexpected results.
Regarding Claim 23: Takase discloses a method of fabricating a photo-sensing device as set forth in claim 21 as above. Takase further teaches wherein partially removing the filling material (30a) and the interconnect structure (20/21) to form the light pipe (optical waveguide) in the trench (23) comprises: Docket No.: 090580-US-PA
performing a first polishing (etching) process to remove a first portion of the filling material (30a) until the dielectric layers of the interconnect structure (20) are revealed (note: the etching process until exposing the dielectric layer 20 for the first time considered as the first polishing process) (see Takase, Figs.9(a)- 9(d) as shown above and page.7); and 
performing a second polishing process (note: the etching process from exposing the dielectric layer 20 for the first time to the end of etching process can be considered as the second polishing process) to remove a second portion of the filling material (30a) and a portion of the dielectric layers (20) to form the light pipe optical waveguide) having the rounded light-incident surface (see Takase, Figs.9(a)- 9(d) as shown above and page.7) (note: the allowable subject matter in claim 11 includes a limitation of  “. . . until the curved and convex . . .”  From the limitation of claim 11, ordinary skill in the art recognize that the polishing process after revealing the dielectric layer forms a “curved or convex” structure. However, the limitation of claim 23 does not clearly provide an information which polishing process forms the “rounded” structure).  
In addition, selection of any order of performing etching process steps is prima facie obvious in the absence of new or unexpected results.
Regarding Claim 24: Takase discloses a method of fabricating a photo-sensing device as set forth in claim 23 as above. Takase further teaches wherein the second portion of the filling material (30a) is polished (etched) with a first polishing rate, the portion of the dielectric layers (20) is polished (etched) with a second polishing rate higher than the first polishing rate (note:  an interlayer insulating film 20 is a stacked body in which a plurality of films are stacked, and each film is also referred to as a refractive index lower than the refractive index of a material constituting the optical waveguide 30. the material which has a  lower etching rate such as insulating film 20 necessarily has a higher than the material which as a higher reflective index such as optical waveguide 30) (see Takase, Figs.9(a)- 9(d) as shown above and page.3).
Regarding Claim 25: Takase discloses a method of fabricating a photo-sensing device as set forth in claim 23 as above. Takase further teaches wherein a topmost dielectric layer (20) among the dielectric layers has a first thickness (the thickness of dielectric layer above a wiring layer 21) before performing the second polishing (etching) process (see Takase, Figs.9(a)- 9(d) as shown above).  
Regarding Claim 26: Takase discloses a method of fabricating a photo-sensing device as set forth in claim 25 as above. Takase is silent upon explicitly disclosing wherein at least one underlying dielectric layer among the dielectric layers has a second thickness, and the first thickness is greater than the second thickness.
However, Takase teaches a stack of laminated film 20 with approximately equivalent thickness (see Takase, Figs.9(a)- 9(d) as shown above and pages.3-4); therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the thickness of dielectric layers/laminated film 20 through routine experimentation and optimization because the thickness of dielectric layers/laminated film 20 is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 27: Takase discloses a method of fabricating a photo-sensing device as set forth in claim 25 as above. Takase further teaches wherein the light pipe (optical waveguide) protrudes from a top surface of the topmost dielectric layer (20) among the dielectric layers (20) after performing the second polishing (etching) process (see Takase, Figs.9(a)- 9(d) as shown above). 
Regarding Claim 28: Takase discloses a method of fabricating a photo-sensing device as set forth in claim 25 as above. Takase is silent upon explicitly disclosing wherein the thickness of the topmost dielectric layer among the dielectric layers is 
However, Takase teaches a stack of laminated film 20 with approximately equivalent thickness (see Takase, Figs.9(a)- 9(d) as shown above and pages.3-4); therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the thickness of dielectric layers/laminated film 20 through routine experimentation and optimization because the thickness of dielectric layers/laminated film 20 is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 29: Takase discloses a method of fabricating a photo-sensing device as set forth in claim 25 as above. Takase further teaches wherein the rounded light-incident surface comprises a curved and convex light-incident surface (see Takase, Figs.9(a)- 9(d) as shown above).  
Regarding Claim 31: Takase discloses a method of fabricating a photo-sensing device (see Takase, Figs.9(a)- 9(d) as shown above and page.2), comprising: 
providing a semiconductor substrate (10) comprising a photosensitive device (11) (see Takase, Figs.9(a)- 9(d) as shown above); 
forming a dielectric layer (20) including a trench (23) over the semiconductor substrate (10) (see Takase, Figs.9(a)- 9(d) as shown above);
forming a filling material (30a) covering the dielectric layer (20) and filling the trench (23) (see Takase, Figs.9(a)- 9(d) as shown above);
etching) process to remove a first portion of the filling material (30a) until the dielectric layer (20) is revealed (note: the prior art etching process such as RIE that removes the portion of the film 30a that hits between the adjacent photoelectric conversion portions 11 is equivalent to the claimed multi-step polishing process because the duration of RIE etching for removing the portion of the film 30a can be divided into multiple duration and each of the duration can be called multi-step etching; therefore, the etching process until exposing the dielectric layer 20 for the first time considered as the first polishing process) (see Takase, Figs.9(a)- 9(d) as shown above and page.7); and 
performing a second polishing (etching) process (note: the etching process from exposing the dielectric layer 20 for the first time to the end of etching process can be considered as the second polishing process) to remove a second portion of the filling material (30a) and a portion of the dielectric layer (20) to form a light pipe (optical waveguide) protruding from the dielectric layer (20) (see Takase, Figs.9(a)- 9(d) as shown above and page.7). 
In addition, selection of any order of performing etching process steps is prima facie obvious in the absence of new or unexpected results.
Regarding Claim 32: Takase discloses a method of fabricating a photo-sensing device as set forth in claim 31 as above. Takase further teaches wherein the light pipe (optical waveguide) has a rounded light-incident surface after performing the second polishing (etching
Regarding Claim 33: Takase discloses a method of fabricating a photo-sensing device as set forth in claim 31 as above. Takase further teaches wherein a refractive index of the filling material (30a) is higher than a refractive index of dielectric layer (20) (note:  an interlayer insulating film 20 is a stacked body in which a plurality of films are stacked, and each film is also referred to as a refractive index lower than the refractive index of a material constituting the optical waveguide 30) (see Takase, Figs.9(a)- 9(d) as shown above and page.3).  
Regarding Claim 34: Takase discloses a method of fabricating a photo-sensing device as set forth in claim 31 as above. Takase further teaches wherein the second portion of the filling material (30a) is polished (etched) with a first polishing rate, the portion of the dielectric layer (20) is polished (etched) with a second polishing rate higher than the first polishing rate (note:  an interlayer insulating film 20 is a stacked body in which a plurality of films are stacked, and each film is also referred to as a refractive index lower than the refractive index of a material constituting the optical waveguide 30. the material which has a  lower etching rate such as insulating film 20 necessarily has a higher than the material which as a higher reflective index such as optical waveguide 30) (see Takase, Figs.9(a)- 9(d) as shown above and page.3).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (WO 2012/070165 A1, hereinafter refer to Takase) as applied to claim 21 above, and further in view of Tsukagoshi et al. (U.S. 2014/0045292 A1, hereinafter refer to Tsukagoshi).
WO 2012/070165 A1 (hereinafter refer to Takase) is relied upon solely for the English language translation of WO 2012/070165 A1.
Regarding Claim 22: Takase discloses a method of fabricating a photo-sensing device as applied to claim 21 above; however, Takase is silent upon explicitly disclosing wherein the filling material and the interconnect structure are partially removed by a grinding process.
Before effective filing date of the claimed invention the disclosed grinding process were known to remove a portion of the filling material and the interconnect structure and form light guiding members/light pipe within the interconnect structure.
For support see Tsukagoshi, which teaches wherein the filling material (2202/2203) and the interconnect structure (210) are partially removed by a grinding process (see Tsukagoshi, Figs.5D-5F, ¶ [0063], and ¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Takase and Tsukagoshi to enable the known grinding process as taught by Tsukagoshi in order to remove a portion of the filling material and the interconnect structure and form light guiding members/light pipe within the interconnect structure (see Tsukagoshi, Figs.5D-5F, ¶ [0063], and ¶ [0032]).
Conclusion
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BITEW A DINKE/Primary Examiner, Art Unit 2896